In our opinion, the application, made on September 11, 1959, was within 120 days of the accrual of the cause of action on May 14, 1959 (General Construction Law, § 20); hence, the application was timely. Nevertheless, the application was properly denied. The record fails to disclose that the petitioner or applicant “ is an infant or is mentally or physically incapacitated or is deceased, and by reason of such disability or death ** ¥ * [was] prevented from filing the affidavit [as provided in the statute],” (Insurance Law, § 608, subd. [e]). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.